 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding all other employees, clerical employees, professional em-ployees, guards and watchmen, and supervisors as defined in theAct."'[Text of Direction of Election omitted from publication.]18The petition as amended describes a unit of all letterpress,gravure, newspaper press-men, apprentices and helpers,and all offset or lithographic production employees, in-cluding all offset or lithographic pressmen,apprentices and helpers,artists,pasteup men,cameramen,platemakers,and strippers.The record indicates,however,that this unitdescription refers to 14 employees, all of whom spend the great majority of their timedoing letterpress work.The Intervenor,while not seeking to represent any of these14 employees,contends that the unit as described in the petition,insofar as it identifiesoffset classifications,infringes upon its jurisdictional rights.The record indicates thatthere are no employees of the Employers classified as offset or lithographic pressmen,apprentices and helpers,artists,pasteup men,cameramen,platemakers,and strippers.Accordingly,we do not include these classifications in the unit.In so describing theunit,we are in no way to be construed as rendering a jurisdictional award regarding jobcontent or work assignments.SeeThe Plumbing Contractors Association of Baltimore,Maryland,Inc.,93 NLRB 1081, 1087.E & B,Brewing Company, Inc.andDrivers and Helpers LocalNo. 38, International Union of United Brewery, Flour,Cereal,Soft Drink&DistilleryWorkers ofAmerica, AFL-CIOandThomas Pfeifle.Cases Nos. 7-CA-1669 and 7-CB-363.Decem-ber 9, 1958DECISION AND ORDEROn February 21, 1958, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in this case, finding that the Respondentshad not violated Section 8(a) (3) and (1) of Section 8(b) (2) and(1) (A), as alleged in the complaints, and recommending that thecomplaints be dismissed in their entirety, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter the GeneralCounsel and the Respondent Company filed exceptions to the Inter-mediate.. Report, and the .General Counsel also filed a brief and anaddendum. Pursuant to leave, the Respondent Union filed a replybrief and an addendum.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner butnot his conclusions or recommendations, as indicated below.In. his Intermediate Report the Trial Examiner found,. and weagree, that : The Company and the Union had an industrywide ex-clusive hiring-hall contract, which the Union agreed to operate with-out discrimination against nonmembers; the Company did not follow122 NLRB No. 50. E & B BREWINGCOMPANY, INC.355the contractual procedure for employing Pfeifle as a truckdriver (towit : by applying to the Union's employment office or hiring hall) ;the Union on or about March 8, 1957, and again on March 12 advisedthe Company that it had violated the contract by failing to fill theposition through the Union's hiring hall and by filling it with a non-member; on March 19 and thereafter the Union dropped its objec-tion based on Pfeifle's nonmembership, and demanded his dischargesolely in order to force the Company to comply with the hiring-hallclause of the contract; for the same reason the Union refused theCompany's request to clear Pfeifle, but at the same time agreed torefer Pfeifle to any other employer covered by the industrywidecontract; and the Company accordingly discharged Pfeifle on orabout March 21 with the explanation that the discharge was due tothe pressure from the Union.On these facts, and because the contract contained a clause thattheUnion would operate the hiring hall without discriminationagainst nonmembers, the Trial Examiner concluded that the hiring-hall contract was legal and valid, and constituted a defense to theconduct of the Company and the Union.After the issuance of the Intermediate Report, however, the Boardissued its opinion inMountain Pacific Chapter of the AssociatedGeneral Contractors, Inc., et al.,119 NLRB 883, reversing a similarconclusion of another Trial Examiner and holding that an exclusivehiring-hall contract was unlawful unless it explicitly provided forthree safeguards, including a requirement that the contracting par-ties duly post all provisions relating to the functioning of the hiringarrangement. The contract in this case contained no such safeguard,as the Union concedes. But the Union argues that the basic rules ofdue process preclude the so-called retroactive application of such arequirement.We find no merit in this argument.,The Company argued in its exceptions that certain evidence,, notfurther set forth, showed that it discharged Pfeifle "for no otherreason than his own misconduct" and was "in no way influenced bypressure from the Union." However, we see no reason for disturbingthe Trial Examiner's contrary finding.We find, for the foregoing reasons, that by discharging Pfeifle theCompany violated Section 8(a) (3) and (1), and the Union violatedSection 8(b) (2) and (1) (A) by attempting to cause and causingthis discharge.THE REMEDYHaving found that each of the Respondents has violated the Act,we shall order them to cease and desist therefrom. We shall furtherorder that the Company offer Thomas Pfeifle immediate and full1 See theMountainPacific case,supra. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights and privileges; andthat the Union notify the Company in writing, and furnish a copythereof to Pfeifle, that it withdraws its objections to his employmentand requests the Company to offer Pfeifle reinstatement. We shallalso order the Company and the Union jointly and severally to makePfeifle whole for any loss of pay suffered by reason of the dis-crimination against him, by payment to him of a sum of moneyequal to the amount he would normally have earned as wages fromthe date of the discrimination until compliance by each Respondentrespectively with the reinstatement provisions, less his net earningsduring this period. The loss of earnings will be computed in accord-ance with the formula set forth in F.W. Woolworth Company,90NLRB 289. As the Trial Examiner did not find that the Respondentsdiscriminated against Pfeifle, the period from the date of the Inter-mediate Report to the date of our Order shall, in accordance with ourusual practice, be excluded in computing the amount of back paydue him. See theMountain Pacificcase,supra.We shall also orderthat the Company make available to the Board, upon request, payrolland other records to facilitate the checking of compliance with ourOrder.The General Counsel in his brief to the Board first raised the con-tention, not further amplified, that "disgorgement under theBrown-Oldsrule . . . should be ordered." TheBrown-Oldscase(J.S.Brown-E. F. Olds Plumbing & Heating Corporation,115 NLRB594) ordered a union to reimburse employees for the dues and assess-ments which the record showed were collected as a condition of em-ployment since the beginning of the 6-month statutory period, pur-suant to an unlawful closed-shop contract. Here the General Counselhas not alleged that there was a substantively unlawful contract orhiring practice.We therefore find hisBrown-Oldscontention withoutmerit.'ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby. orders that : .A. Respondent E & B Brewing Company, Inc., and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Encouraging membership in Drivers and Helpers Local No.38, International Union of United Brewery, Flour, Cereal, Soft2SeeCharles Ostrowski atat.d/b/a -PhiladelphiaWoodworkCompany, 121 NLRB1642.Cf.LosAngeles-BeattieMotorEmpress, Incorporated,121 NLRB 1629. E & B BREWING COMPANY, INC.357Drink & Distillery Workers of America, AFL-CIO, or any otherlabor organization of its employees, by discharging or in any othermanner unlawfully discriminating against any employee in regardto hire or tenure of employment or any term or condition of employ-ment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Thomas Pfeifle immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to his:seniority or other rights and privileges, and jointly and severallywith the Union make him whole for any loss of pay suffered as aresult of the discrimination against him, in the manner set forthhereinabove.(b)Preserve and make available to the Board or its agents uponrequest, for examination or copying, all payroll records, social-:security payment records, timecards, personnel records and reports,and all other records necessary or useful to an analysis of the amountof back pay due under the terms of this Order.(c)Post at its place of business in Detroit, Michigan, copies of thenotices attached hereto marked "Appendix A" and, as soon as for-warded by the Regional Director, "Appendix B." 3 Copies of suchnotices, to be furnished by the Regional Director for the SeventhRegion, shall be duly signed and posted immediately upon receiptthereof and maintained for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken to insurethat such notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.B.Respondent Drivers and Helpers Local No. 38, InternationalUnion of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America AFL-CIO, and its officers, representatives, andagents shall :3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Causing or attempting to cause the Company to discriminateagainst any of its employees in violation of Section 8 (a) (3) of theAct.(b) In any other manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Jointly and severally with the Company make whole ThomasPfeifle for any loss of pay suffered as a result of the discriminationagainst him in the manner set forth hereinabove.(b)Notify Thomas Pfeifle and the Company, in writing, that itwithdraws its objection to Pfeifle's employment and requests theCompany to offer him reinstatement.(c)Post at its business offices copies of the notice attached heretomarked "Appendix B."' Copies of such notice, to be furnished bythe Regional Director for the Seventh Region, shall be duly signedand posted immediately upon receipt thereof and maintained forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted. Rea-sonable steps shall be taken to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.MEMBERS RODGERS AND JENKINS took no part in the considerationof the above Decision and Order.See preceding footnote.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Drivers and HelpersLocal No. 38, International Union of United Brewery, Flour,Cereal, Soft Drink & Distillery Workers of America, AFL-CIO, E & B BREWING COMPANY, INC.359by discharging any employee for failure to be cleared or referredby the above-named Union.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer Thomas Pfeifle immediate and full reinstate-ment to his former or a substantially equivalent position with-out prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay suffered as a result of ourdiscrimination against him.All our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) of theAct.E & B BREWING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL notify E & B Brewing Company, Inc., and ThomasPfeifle, in writing, that we withdraw our objections to his em-ployment and request his reinstatement to his former or anequivalent position.WE WILL make Thomas Pfeifle whole for any loss of pay suf-fered because of the discrimination against him.WE WILL NOT cause or attempt to cause E & B Brewing Com-pany, Inc., to discriminate against any employee in violation ofSection 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employ-ees in the exercise of the rights guaranteed in Section 7 of the 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, except to the extent that suchrightsmay be affected by anagreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a) (3) ofthe Act.DRIVERS AND HELPERS LOCAL No. 38,INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, SOFTDRINK & DISTILLERY WORKERS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on March 11, 1957, and amended on June 13, 1957,by Thomas Pfeifle, an individual, herein referred to as Pfeifle or the ChargingParty, against Drivers and Helpers Local No. 38, International Union of UnitedBrewery, Flour, Cereal, Soft Drink & Distillery Workers of America, AFL-CIO,hereinafter referred to as the Union, and upon a charge duly filed on June 13,1957, by Thomas Pfeifle, an individual, against E & B Brewing Company, Inc.,hereinafter referred to as Respondent Company, the General Counsel of the Na-tionalLabor Relations Board, herein called General Counsel' and the Board,respectively, by the Regional Director for the Seventh Region (Detroit, Michigan),issued individual complaints dated July 15, 1957, against Respondent Union andagainst Respondent Company, alleging in substance that: (1) "Respondent [Union],on or about March 8 through March 20, 1957, attempted to cause and caused theCompany to terminate the employment of Thomas Pfeifle because of his non-membership in the Respondent and because he had not been cleared or referredby the Respondent although neither membership nor referal was available toPfeifle on a nondiscriminatory basis"; and (2) "Respondent [Company], on or aboutMarch 20, 1957, a date less than 30 days after his employment, discharged Pfeiflebecause of his nonmembership in the Union and because the Union demanded hisdischarge and refused to refer or clear him for employment, although the Re-spondent at the time of said discharge had reasonable grounds for believing (1)that union membership was not available to Pfeifle on the same terms and con-ditions generally applicable to other members; (2) that union membership was de-nied to Pfeifle for reasons other than his failure to tender the periodicdues andinitiation fees uniformly required as a condition of acquiring membership; and (3)that the Union's referal and clearance practices were discriminatorily administered,"all in violation of Section 8(b)(1)(A) and (2) and Section 8(a)(1) and (3) and Sec-tion 2(6) and (7) of the Labor Management Relations Act, 1947, 61 Stat. 136,herein called the Act.Copies of the complaints, the charges and amended chargestogetherwith the order consolidating cases for hearing signed by the RegionalDirector for the Seventh Region on July 15, 1957, were served upon the Re-spondent Union and the Respondent Company.Respondents duly filed their an-swers wherein they admitted certain allegations of the complaints but denied thecommission of any unfair labor practices.Pursuant to notice a hearing was held on October 8, 9, and 10, 1957, at Detroit,Michigan, before the duly designated Trial Examiner.The General Counsel, theUnion, and the Company were represented at the hearing by counsel.Full op-portunity to be heard, to examine and cross-examinewitnesses,and to introduceevidence bearing upon the issues were afforded all the parties.Oral argument atthe conclusion of the hearing was waived but briefs were receivedon or aboutNovember 20, 1957, from all parties.'This term specifically includes counsel appearing for the General Counsel at thehearing. E & B BREWING COMPANY, INC.361Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENT COMPANYE & B Brewing Company, Inc., is now, and at all times herein mentioned hasbeen, a corporation with its principal place of business at Detroit, Michigan, hereincalled the Detroit Plant, where for many years and at all times mentioned hereinitengaged in the production and distribution of beer and related products.Respondent Company, in the course and conduct of its business operations asaforesaid, annually causes large quantities of raw materials to be shipped to itsDetroit Plant in interstate and foreign commerce from points outside the State ofMichigan and causes large quantities of products produced by it at its Detroit Plantto be shipped therefrom in interstate and foreign commerce to States of the UnitedStates other than the State of Michigan and to foreign countries.During the calendar year ending December 31, 1956, which is representative ofall times hereto material, Respondent Company shipped products valued in excessof $50,000 from its Detroit Plant to points outside the State of Michigan, and dur-ing the aforesaid calendar year the Respondent Company received at its DetroitPlant direct shipments from points outside the State of Michigan valued in excessof $500,000.The Respondents admit and the Trial Examiner finds that Respondent Companyis and at all times material herein has been engaged in commerce within the mean-ing of the Act.H. THE ORGANIZATION INVOLVEDDrivers and Helpers Local No. 38, International Union of United Brewery, Flour,Cereal, Soft Drink & Distillery Workers of America, AFL-CIO, is a labor organi-zation admitting employees of Respondent Company to membership.III.THE UNFAIR LABOR PRACTICESThomas Farell Pfeifle is a young man who graduated in January 1957 fromWestern Michigan University with degree in business administration.He appar-entlywas able to attend college through a scholarship obtained for him throughthe good offices of Leroy Payne, the president of the Respondent Company.During his college career vacations Pfeifle was able to obtain temporary employ-ment at the Respondent's brewery also through the kindness of Payne.This con-tinued from 1952 through 1956. In 1953, Pfeifle worked on Respondent Com-pany's beer trucks which required him to become a member of the RespondentUnion which he did.When he returned to college in 1954, he took out a with-drawal card from the Union which would keep him in good standing for a periodof 1 year but which on its face showed that it had to be renewed at a cost of $2at the end of the first year on pain of automatic expulsion and loss of membershipin the Union. In October 1955, Pfeifle failed to renew his withdrawal card as hehad reason to believe that he would not return to the beer industry.During theyear 1955-56, Pfeifle, according to his best recollection, worked less than 2 weeksfor Respondent Company.He never renewed his withdrawal card nor attemptedto pay his union dues or to revive his membership in the Union.After graduation in January 1957, Pfeifle returned to his friend, Payne, and askedfor a job with which to support his wife and family.At the time Payne hadnothing in the brewery for Pfeifle as these winter months are the slowest of theyear in the industry which in 1957 had placed many employees in a laid-off status.However, Payne did have Pfeifle make a survey of the Respondent Company'stelevision advertising and expressed a willingness to have Pfeifle replace driverBurkheimer when that employee laid off for an anticipated surgical operation andhoped that he, Payne, could continue thereafter to use Pfeifle as a replacementdriver for other regular drivers as they took their vacations until October 1957,when some five of the Company's regular drivers were scheduled for retirement.Apparently Pfeifle asked for a guarantee of employment from Payne but wasrefused.Pfeifle did accept the survey job which was outside the jurisdiction ofthe Union.Respondent Company operated its brewery under the terms of an industrywidebut individually signed agreement with the Union which contained the followingprovision:The employer agrees that in the event he shall require additional employeesin the classifications of employment covered by this agreement, he shall notify 362DECISIONS OF NATIONALLABOR RELATIONS BOARDthe employment office operated by the Union. In the event that said em-ployment office is unable to supply help satisfactory to the employer withintwenty-four (24) hours following the request, the employer shall be free tohire in the open market.If a vacancy must be filled immediately,the em-ployer shall nevertheless notify the employment office and if satisfactory helpcannot be supplied to meet the employer's requirement the employer may hirefrom the open market but before filling the vacancy permanently he shallconsider applicants referred by the Union within said twenty-four (24) hours.The facilities of the employment office operated by the Union shall be madeavailable to both members and nonmembers of the Union and the Unionwarrants that in the operation of said employment agency and referals to theemployer,itwill not discriminate against any individual applicant for em-ployment because of nonmembership in the Union, or otherwise restrain orcoerce such applicant because of nonmembership in the Union.On February 22,2 having finished the TV survey, Pfeifle was assigned to a truck-driver's job to replace driver Burkheimer, who had to report to the hospital forhis operation, by Respondent Company Personnel Manager Reig.Neither Reignor Pfeifle notified the Union of this employment even though the driver's job wascovered by the union contract,nor was the Union asked to send any applicantsfor that job to the Respondent's employ.At or about the time of his assignment to the Burkheimer trucks Pfeifle repairedto the union office at Reig's suggestion to check upon his status with the Union.After consulting the financial records he was told that he had failed to renewhiswithdrawal card as required upon the face thereof and had therefore beenexpelled from membership for failure to pay such dues.He then inquired abouthis chances of securing a job in the industry through the hiring hall and was toldby two different union representatives that his chances would be nil due to thenumber of men then laid off by the industry.Pfeifle testified that each of these union representatives told him that he couldnot secure a union card because the union books were closed.This testimony wasdenied by both representatives.The Trial Examiner cannot credit Pfeifle's testi-mony on this point because the evidence is undisputed that the Union customarilygranted union cards and/or referred nonmembers to employers who specificallyrequested such individuals.The Trial Examiner is convinced that Pfeifle misinter-preted the remarks and so finds.Pfeifle reported his status to Reig but never offered to join the Union.Sometime prior to March 8, Union Shop Steward St. Auban questioned Pfeifle'sright to employment on the Burkheimer truck under the union contract. Pfeifleat this time made some remarks during the discussion to the effect that the Unionwas not going to keep him from working.During this argument Pfeifle toldSt.Auban that if St. Auban were 20 years younger, he would invite St. Aubanoutside to settle the argument and that there would be two blows struck: onewhen Pfeifle hit St. Auban and the second when St. Auban hit the ground.Thisepisode was reported to Reig and to Payne.On or about March 8, Business Agent Bondy, acting upon a complaint by St.Auban, telephoned and asked Reig if he had an employee by the name of Pfeifleemployed as a truckdriver.Reig agreed but claimed that Pfeifle was a memberof the Union.After an investigation Bondy maintained that in hiring Pfeifle theRespondent Company had violated its agreement with the Union in two particu-lars:first,by hiring a man who had been expelled from the Union for nonpay-ment of dues,and second,in failing to hire Pfeifle through the union hiring hall.Reig informed Pfeifle of the Bondy telephone calls and his objections to theemployment of Pfeifle by the Respondent Company.On March 11 during his lunch period on the truck Pfeifle reported to theRegional Office of the Board where he sought advice, gave a statement,and signeda charge against the Union.Pfeifle reported his action to Respondent Company.On March 12, Lindsay,president of Respondent Union,telephoned Reig askingthe status of the Pfeifle case and stating that he understood that the Companyhad agreed to pull Pfeifle off the job by that Tuesday.Lindsay maintained, as hadBondy, that Respondent Company had violated its agreement with the Union byhiring Pfeifle on the Burkheimer truck by reason of having hired a man expelledfrom membership for nonpayment of dues and by failing to hire through the unionhall as required by the contract.During the following period there were numerous telephone calls between theparties over the matter."All dates herein are in the year 1957 unless otherwise specified. E & B BREWING COMPANY,INC.363On March 19 the DetroitBrewersAssociation had ameeting withtheUnionat noon.As themeeting was breaking up Bondy remarked to the group as awhole that the Union was sick and tired of having the employersviolating theircontractwith the Union by (1) not using the hiring hall and (2)not postingvacant jobs.Bondy stated that he wasnot pointingat any particularemployerbut that Reig could tell them aboutE & B. Lindsay spoke up andrecalled thatReig had stated in one of his conversationsover the telephone thathe was oper-ating an openshop.When Reig disputed the accuracyof this statement, Bondyclosed the argumentby stating that he wasgoing to enforce a hiring-hall clauseeven to the extent of refusingto go arbitration.On the followingday,March 20, Bondy telephonedand gave Reig a deadlineto discharge Pfeifle, sayingthat he was tiredof playing games.Reig requestedan extension of time inwhich tomake uphismind andagreedto call Bondyback later.Reig thereupontelephoned Payne who had gone to New York theday beforeand told him of the situation.Payne orderedReig to discharge Pfeiflebefore his 30-day probationaryperiod wasup becauseof certain things whichPayne stated had destroyedhis usefulnesstoE & B.Reig argued for keepingPfeifle andtrying out the Union.Payne reiterated his orderto discharge Pfeifle.Laterthat same afternoonReig telephoned Bondy andaskedif there were anyprocedure for notifying a man of his expulsionfrom the Union.Bondy agreedthatthere wasbut that it was not applicablein the case of a man on a withdrawalcard.Reig then inquiredifBondy wouldhonor a requestto the Union to sendPfeifleto E & B for employment.Bondy answeredthat underthe circumstanceshe could nothonor such a request but that, if Pfeifle wouldcomedown to theunion hall,he,Bondy, wouldgive hima card for any brewery but that of theRespondentCompany and would evengive Pfeifle a card to an E & B distributor-ship but couldnot return him to theE & B Brewery.At the conclusion of thisconversation Reig finally agreed todischarge Pfeifle thatsame evening.The next dayPfeifle was sent into Reig who informed him of the past eventsand told himthatdue to the pressure fromthe Unionhe wouldhaveto dischargePfeifle.Reig did not tell Pfeifle of his telephone conversationwith Payne.Pfeifle has not worked thereafterfor theRespondent Company.ConclusionsThe General Counsel in his brief commenced his discussion of the 8(b) (1) (A)and (2)aspects of the present case by stating:"The record shows conclusivelythat the Union demanded Pfeifle's discharge because his withdrawal card had ex-pired and because his employment had not been cleared by the Union."The question of Pfeifle's union membership was originally raised by RespondentCompany on or about February 19, while discussing Pfeifle's contemplated futureemployment on the Burkheimer truck and long before the Union had any informa-tion thereof.Itwas raised a second time on March 8, when apparently Reigattempted to justify the Company's preferential treatment of Pfeifle as well as itsfailure to seek Burkheimer's replacement through the hiring hall on the groundsthat Pfeifle was,after all, a member of the Union.On this occasion Bondy hadto check the membership records before discovering that Pfeifle's membership hadlapsed in October 1955 for nonpayment of dues.Aftermaking this check, Bondyincluded among his objections the hiring of a man expelled from membership fornonpayment of dues with the Respondent Company's breach of contract in failingto secure employees through the hiring hall as required by its contract.By March 19 the question of union membership had dropped out of the matterand the dispute was reduced to its central and sole issue: Respondent Company'sfailure to comply with the requirements of the hiring-hall clause of its contractwith the Union which required new employees to be hired through the hiring ball.But the General Counsel contended that there was discrimination against Pfeiflein the instant case because the Union refused to issue him a work permit and toassign him to the Burkheimer job when requested to do so by the Respondent onMarch 20.38After having rested his case and during the cross-examination of a union witness, theGeneral Counsel suddenly sought to show an illegal'administration of the hiring hall.As the complaint against the Union contained no allegation of such an unfair laborpractice and as no evidence to that effect had been adduced during the General Counsel'scase-in-chief, the Trial Examiner ruled the proposed attack on the hiring hall as suchincompetent.During the colloquy following this ruling,the General Counsel appeared toagree with said ruling when he stated:"We are not trying to throw out the whole 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence is undisputed that the Union customarily honored requests by em-ployers (including those made by the Respondent Company) that specified non-union individuals be assigned to said employers for certain specific jobs and thattheUnion would issue work cards to such individuals and the hiring hall wouldassign said individuals as requested.But in the instant case, no such request wasmade by the Respondent Company to the Union or the hiring hall for the assign-ment of Pfeifle until nearly a month after Pfeifle had been driving the Burkheimertruck without notice to the Union or the hiring hall and in derogation of thehiring-hall clause of the contract. It is true that in this instance the Union refusedto honor the Company's belated request for the assignment of Pfeifle to it.FortheUnion at that late date to have honored such request would have both con-doned the Company's prior breach of the hiring-hall clause and nullified the clauseentirely.If the Company's request for the assignment of Pfeifle had been made prior tothe employment of Pfeifle on the Burkheimer truck and at that time had beenrefused by the Union, then perhaps the General Counsel would have proved dis-criminatory treatment based upon nonmembership.But in making this argumentunder the chronology proved here, the General Counsel appears to be arguing thattheUnion is required to discriminate in favor of nonmembers-which would bejust as much a violation of the Act as to discriminate in favor of members. Fur-thermore, for the Union to discriminate in favor of nonmembers as the GeneralCounsel seems to require here would amount to a violation of the intent, at least,of the union guarantee not to discriminate because of nonmembership containedin the hiring-hall clause itself, if not actually violating the words of that guarantee.If the Union intended to enforce its legal contract and to abide thereby, theTrial Examiner is at a loss to see how it could have acted other than the way itactually did act in this case.The hiring hall, at least for the purposes of this case,was being run in a nondiscriminatory manner.This being so, it is perfectly pos-sible that the man being deprived of employment by the preferential treatmentaccorded Pfeifle by Respondent Company may also have been a nonmember.As a matter of fact the whole trouble here appears to stem from the intent ofPfeifle-and, perhaps, of the Company-to be sure to secure preferential treatmentfor Pfeifle personally.Pfeifle himself indicated his intent to secure personal pref-erential treatment when at the outset of this matter he told St. Auban that theUnion was not going to keep him from employment on the Burkheimer truck. Inorder to make sure of such preferential treatment, Pfeifle and the Company soughtto circumvent the legal and regularly required employment procedures, e. g., bygoing through the regular request for assignment prior to employment to the hiringhall.Nor was Pfeifle the least bit hesitant in asking Board assistance in his desireto retain that preferential treatment for he filed his charge in this matter within3 days of the Union's very first inquiry into the question of his illegal preferen-tial treatment.The trouble here is that there has been no discrimination against Pfeifle basedupon his nonmembership in anything which has been done in the instant case.The Union which is under statutory requirement to represent all of the employeesand under contractual requirement not to discriminate because of nonmembershiphas in all its actions here acted to comply in both regards. It has preventedPfeifle from securing personal preference as required by both the statute and byits legal labor agreement with the Respondent Company.The Union was merelyinsistingupon compliance by the Company with the hiring-hall clause of its contract.Consequently,the Trial Examiner must conclude that the Union did not violateeither Section 8(b)(1)(A) and (2) of the Act.As for the complaint of discriminatory treatment by Respondent Company, theevidence is quite clear here that, while the Company very well may have beentrying to secure preferential treatment for Pfeifle personally,that attempt was notbased on an effort to encourage or discourage union membership and, therefore,was no violation of Section 8(a)(3) of the Act. Furthermore,Respondent Com-pany had no reason to believe that the Union was attempting to discriminateagainst Pfeifle for any reason other than the fact that his membership had expiredhiring hall.We are saying there was discrimination with respect to the individualhimself."As the hiring-hall clause of the contract involved here contained a guarantee by theUnion not to discriminate in its referrals on the basis of nonunion membership, themajority opinioninMountainPacific Chapterof the AssociatedGeneral Contractors,Inc.,119 NLRB 883, deciding, according to other Board publications, that hiring hallswithout such assurances are illegal, Is of no applIcation in the instant matter. YDANA CORPORATION365due to the nonpayment of dues, which happened to be the truth And inadditionthe Respondent Companyknew full well from the very beginning that the Unionwas attempting to securecompliancewith itslegal hiring-hall clause-without re-gard to Pfeifle's membershipor nonmembership.Consequently, the Trial Examinermust dismissthiscomplaint as to RespondentCompany.Under these circumstancesthe Trial Examiner sees no necessity for even dis-cussing the claim of Respondent Company thatitdischarged Pfeifle for numerousacts which appeared to have annoyedPayne personally and which had nothing todo with encouragementor discouragement of union membership.Upon the basis of the foregoingfindingsof fact,and upon the entire record inthis case, the Trial Examinermust make the following:CoNcLusIoNs of LAW1.Drivers and Helpers Local No.38, international Union of United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America, AFL-CIO,isa labor,organization withinthe meaning of Section2(5) of the Act.2.E & B Brewing Company,Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.Neither Respondent Companynor Respondent Union,or either of them, hasengaged in any unfair labor practicealleged in the complaint.[Recommendationsomitted from publication.]Dana CorporationandInternational Union,International So-ciety of Electrical Craftsmen,affiliated with InternationalSociety of Skilled Trades,'PetitionerDana CorporationandInternational Union,International Asso-ciation of Tool Craftsmen,affiliated with National Inde-pendent Union Council and International Society of SkilledTrades,2 PetitionerDana CorporationandInternational Union,International Association of Stationary Engineers,affiliated with International-Society of Skilled Trades,3 PetitionerDana CorporationandInternational Union,Millwrights Inter-national Association, affiliated with International Society ofSkilled Trades,4PetitionerDana CorporationandInternational Union,InternationalMa-chine Repairmens Association,affiliated with InternationalSociety of Skilled Trades,5 Petitioner.Cases Nos. 35--RC-1545,35-RC-1546, 35-RC-1548, 35-RC-1549, and 35-RC-1561. Decem-ber 9, 1958DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed underSection 9 (c) of the NationalLabor Relations Act, a hearingwas held on the consolidated cases1Herein called Electrical Craftsmen.9 Herein called Tool Craftsmen.Herein called Stationary Engineers.*HereincalledMillwrights.sHerein called Machine Repairmen.122 NLRB No. 54.